PER CURIAM.
In this action, the plaintiff sought a writ of mandamus to compel the defendant liquor control commission (commission)1 to issue the package *746store liquor permit that it had previously approved. The trial court found that the plaintiff had established (1) that it had a clear legal right to the issuance of the permit, (2) that, under the circumstances of this case, the issuance was a ministerial act and (3) that the plaintiff had no adequate legal remedy other than mandamus. Consequently, the trial court ordered that a writ of mandamus issue requiring the commission and its director to issue the permit. The intervening defendants, who opposed the granting of the permit, appealed to this court from the trial court’s decision. While the appeal was pending in this court, the commission issued the permit to the plaintiff.
“An actual controversy must exist not only at the time the appeal is taken, but also throughout the pendency of the appeal. When, during the pendency of an appeal, events have occurred that preclude an appellate court from granting any practical relief through its disposition of the merits, a case has become moot.” (Internal quotation marks omitted.) B & D Associates v. Board of Examiners for Professional Engineers & Land Surveyors, 41 Conn. App. 827, 830, 677 A.2d 982 (1996). The issuance of the permit rendered this appeal moot.
The appeal is dismissed.

The director of the liquor control commission was also named as a defendant.